                                            Case 4:19-cv-07966-JST Document 59 Filed 10/27/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       ABANTE ROOTER AND PLUMBING                      Case No. 19-cv-07966-JST
                                           INC,
                                   9                    Plaintiff,                         SCHEDULING ORDER
                                  10             v.
                                  11
                                           UNLOCKED BUSINESS STRATEGIES,
                                  12       INC., et al.,
Northern District of California
 United States District Court




                                                        Defendants.
                                  13

                                  14

                                  15          The Court hereby sets the following case deadlines pursuant to Federal Rule of Civil

                                  16   Procedure 16 and Civil Local Rule 16-10:

                                  17                                      Event                                     Deadline
                                  18
                                            Deadline to add parties or amend the pleadings1                   March 19, 2021
                                  19
                                            Mediation deadline                                                April 16, 2021
                                  20
                                            Class certification expert disclosures                            July 21, 2021
                                  21

                                  22        Class certification expert rebuttal                               August 2, 2021

                                  23        Class certification expert discovery cut-off                      August 20, 2021

                                  24        Class certification motion due                                    September 3, 2021
                                  25        Class certification opposition due                                October 1, 2021
                                  26

                                  27
                                       1
                                  28    After this deadline, a party may still seek amendment, but must demonstrate good cause. Fed. R.
                                       Civ. P. 16(b)(4).
                                             Case 4:19-cv-07966-JST Document 59 Filed 10/27/20 Page 2 of 3




                                   1                                         Event                                       Deadline

                                   2         Class certification reply due                                         October 15, 2021
                                   3
                                               Counsel may not modify these dates without leave of court. The parties shall comply with
                                   4
                                       the Court’s standing orders, which are available https://cand.uscourts.gov/judges/tigar-jon-s-jst/.
                                   5
                                               The Court sets a further case management conference on February 12, 2021 at 1:30 p.m.
                                   6
                                       (because more than one conference will be set at that time, the conference may not begin precisely
                                   7
                                       at 1:30 p.m.). The conference will proceed by video.
                                   8
                                               The parties must file a joint case management conference statement by February 10, 2021
                                   9
                                       at noon. For that statement only, the parties should disregard the local rules concerning the
                                  10
                                       content of case management statements. Instead, the statement should be divided into two
                                  11
                                       sections. The first section will address the status of the parties’ discovery. The parties will first
                                  12
Northern District of California




                                       list any discovery propounded by the Plaintiffs, the status of that discovery, and any next steps
 United States District Court




                                  13
                                       required to complete the discovery or conclude any dispute regarding that discovery. The parties
                                  14
                                       will then provide the same information regarding any discovery propounded by Defendants. The
                                  15
                                       parties’ statement must include completed discovery as well as open discovery, and should list any
                                  16
                                       discovery that has been discussed between the parties, even if it has not yet been propounded. The
                                  17
                                       second section of the statement will include a discussion of any other issues requiring the Court’s
                                  18
                                       attention or that bear on the progress of the case. At the conclusion of the conference, the Court
                                  19
                                       will set the date and time of the next conference.
                                  20
                                               The parties must take all necessary steps to conduct discovery, compel discovery, hire
                                  21
                                       counsel, retain experts, and manage their calendars so that they can complete discovery in a timely
                                  22
                                       manner and comply with the deadlines set by the Court. All counsel must arrange their calendars
                                  23
                                       to accommodate these dates, or arrange to substitute or associate in counsel who can.
                                  24
                                               Requests for continuance are disfavored. The Court will not consider any event
                                  25
                                       subsequently scheduled by a party, party-controlled witness, expert or attorney that conflicts with
                                  26
                                       ///
                                  27
                                       ///
                                  28
                                                                                            2
                                          Case 4:19-cv-07966-JST Document 59 Filed 10/27/20 Page 3 of 3




                                   1   the above dates as good cause to grant a continuance. The Court will not consider the pendency of

                                   2   settlement discussions as good cause to grant a continuance.

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 27, 2020
                                                                                      ______________________________________
                                   5
                                                                                                    JON S. TIGAR
                                   6                                                          United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
